United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-678
Issued: December 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant filed a timely appeal from a December 17, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established disability from January 3 to 30, 2009
causally related to his accepted back injuries.
FACTUAL HISTORY
On December 7, 2001 appellant, then a 45-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained back and neck injuries from a motor vehicle
accident while in the performance of duty on that date. The Office accepted the claim for
cervical and lumbar sprains on December 26, 2001.

Appellant filed a traumatic injury claim on February 26, 2002 alleging he suffered back
and neck injuries in a motor vehicle accident on February 25, 2002.1 On April 12, 2002 the
Office accepted the claim for aggravation of lumbar and cervical strains. Appellant returned to a
light-duty position in October 2002. He received compensation for intermittent dates claimed.
A May 12, 2006 statement of accepted facts indicated the Office had accepted an aggravation of
spinal stenosis at L3-S1. On September 12, 2008 it accepted the claims for permanent
aggravation of spinal stenosis.
On January 19, 2009 appellant filed a claim for compensation (Form CA-7) for the period
January 3 to 16, 2009. On February 2, 2009 he filed a Form CA-7 for the period January 17
to 30, 2009.
With respect to medical evidence, appellant submitted a November 24, 2008 report from
Dr. Daniel Leizman, who provided a history that appellant had sustained work-related injuries on
December 7, 2001 and appellant “would like to discuss taking some time off work.”
Dr. Leizman provided results on examination and diagnosed neck and lumbar sprains. He stated
that appellant “was felt to be disabled from work” from November 24 to December 31, 2008. In
a December 31, 2008 report, Dr. Leizman provided results on examination and again diagnosed
neck and lumbar sprains. He stated that appellant was felt to be disabled until March 31, 2009.
By report dated January 19, 2009, Dr. Leizman stated that cervical and lumbar pain had
improved. He again indicated that appellant was felt to be disabled until March 31, 2009. In a
February 2, 2009 report, Dr. Leizman indicated that appellant could work with restrictions as of
February 5, 2009.
In a decision dated May 19, 2009, the Office denied the claim for compensation from
January 3 to 30, 2009. It found the medical evidence insufficient to establish the claim.
Appellant requested a hearing before an Office hearing representative, which was held on
October 13, 2009. At the hearing, he indicated that he had been working full duty, but had
sustained a work-related foot injury on November 12, 2008. According to appellant, he had been
off work in December 2008 for the foot injury, and then he “was having an increase in spasms,
weakness in my legs, in my neck and the spasms were coming daily and I wasn’t able to sleep at
night.” He indicated that on or around January 3, 2009 he went to his doctor and a decision was
made to take him off work. Appellant stated that he had not received wage-loss compensation
from January 3 to 30, 2009 pursuant to the foot injury.
By decision dated December 17, 2009, the hearing representative affirmed the May 19,
2009 Office decision. The Office found the medical evidence not sufficient to establish an
employment-related disability during the period claimed.

1

OWCP File No. xxxxxx666. This claim was administratively combined with the December 7, 2001 claim.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.5 To meet his burden of proof, appellant
must submit medical evidence based on a complete and accurate factual and medical history,
with an opinion supported by sound medical reasoning that the disability is causally related to
the employment injury.6 Findings on examination are generally needed to support a physician’s
opinion that an employee is disabled for work. When a physician’s statements regarding an
employee’s ability to work consist only of repetition of the employee’s complaints that he hurt
too much to work, without objective findings of disability being shown, the physician has not
presented a medical opinion on the issue of disability or a basis for payment of compensation.7
The Board will not require the Office to pay compensation for disability in the absence of any
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.8
ANALYSIS
In the present case, appellant has claimed compensation for wage-loss from January 3
to 30, 2009 as a result of his accepted back injuries from the 2001 and 2002 motor vehicle
accidents. It is his burden of proof to establish the claimed period of disability. The Board finds
that appellant did not meet his burden of proof, as the evidence does not contain a reasoned
medical opinion on the issue.
Appellant received treatment on November 24 and December 31, 2008 and January 19,
2009 from Dr. Leizman. While Dr. Leizman briefly stated in these reports that appellant was
2

5 U.S.C. §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

See S.S., 59 ECAB 315 (2008).

7

Fereidoon Kharabi, supra note 5.

8

Id.

3

“felt to be disabled” from November 24, 2008, he does not provide medical rationale to support
his opinion. He did not provide a clear opinion that any disability was causally related to the
accepted back injuries, with medical reasoning to support the opinion. Dr. Leizman did not
provide a complete history, as the reports refer briefly to a December 7, 2001 injury without
additional detail. Moreover, appellant reported that he was off work prior to January 3, 2009 and
filed a claim for a foot injury. Dr. Leizman does not discuss the foot injury or otherwise explain
his opinion on disability. As noted above, the medical opinion must be based on a complete
background and supported by medical explanation. In the absence of such evidence, the Board
finds that appellant did not meet his burden of proof. The Board notes that to the extent
appellant is claiming his back symptoms were a consequence of a November 2008 foot injury,
that issue is not before the Board on the current appeal.9
CONCLUSION
The Board finds that appellant did not establish disability from January 3 to 30, 2009
causally related to his accepted back injuries.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 17, 2009 is affirmed.
Issued: December 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Appellant may pursue such a claim under the November 2008 foot injury claim.

4

